Regency Energy Partners Reports First-quarter 2008 Adjusted EBITDA Increased 109% vs. First Quarter 2007 DALLAS, May 12, 2008 – Regency Energy Partners LP (Nasdaq: RGNC) announced today its revenue for the first quarter 2008, ending March 31, increased 58% to $405.2 million, compared to $256.4 million for the first quarter 2007.Adjusted total segment margin increased by 113% to $94.7 million in the first quarter 2008, compared to $44.5 million for the corresponding period in 2007.Adjusted EBITDA increased 109% to $56 million for the first quarter 2008, compared to $26.8 million in the first quarter 2007. Regency generated net income of $10.3 million for the three months ended March 31, 2008, compared to a loss of $1.3 million for the previous year period. “For the first quarter 2008, Regency delivered impressive operations and better-than-expected financial results,” said Byron R. Kelley, chairman, president and chief executive officer of Regency.“During the quarter, we acquired FrontStreet Hugoton LLC, CDM Resource Management and Nexus Gas Holdings LLC, and saw a partial quarter contribution from the CDM and Nexus acquisitions.Going forward, we expect synergies from these acquisitions to provide additional contributions to our growth.” Kelley – who started with Regency on April 1, 2008, upon the retirement of James W. Hunt – is a 35-year veteran of the energy industry and joins Regency from CenterPoint in Houston, where he served as senior vice president and group president of pipeline and field services. Also during the first quarter 2008, Regency appointed Michael J. Bradley, Rodney L.
